DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUNEGNAW (U.S. Pub. No. 2019/0012442 A1).

As per claim 1 HUNEGNAW disclosed an apparatus comprising:
an input for receiving an image (paragraph.37) {Acquiring a media content 104 that includes an image comprising image data}; a storage medium configured to store a plurality of images, wherein the plurality of images are associated with a plurality of user generated organizational metadata (Paragraphs 44 and 45) {Intake component 130 can facilitate an intake of tag data (e.g., receiving input tag data from a user) for assignment to a data subset within media content item 104, provide suggestions of tag data (e.g., to facilitate an array of selectable tag data capable of becoming data input) to a user at a user interface of device 102. Media content item 104 data, and tag data can include structured or unstructured metadata. All or a portion of the different data types can be integrated into a schema that represents the various attributes represented by each respective data set. Furthermore, in an aspect, the integrated data can be converted into standardized data representing standardized relationships or attributes of the combinatorial data such that they can be efficiently organized, sorted, searched and/or identified}; an image processor configured to perform an image recognition algorithm in response to the plurality of images to determine a plurality of image attributes wherein the plurality of image attributes are associated with the plurality of images (paragraph.45) {Media content item (For instance, one or more portions of an image) 104 data, and tag data can include structured or unstructured metadata. All or a portion of the different data types can be integrated into a schema that represents the various attributes represented by each respective data set}, the image processor being further configured to perform the image recognition algorithm in response to the image to generate a first set of metadata (paragraph.38) {Identification component 110 I.E. metadata that can identify facial, object or other feature(s) data within media content item 104}, a machine learning processor (paragraph.57) {For instance, tagging component 120 can assign name data to each face based on input data, historical data, comparative facial data models, machine learning data models} configured to generate a set of rules in response to the plurality of image attributes (paragraph.102) {The new media content item data can be grouped into groups with the stored and archived existing media content item 104 data to group (e.g., using machine learning component 410) into data classifications of already grouped training data.  For instance, the new media content item 104 can be grouped by similar tag data with other media content items 104.  Furthermore, in an aspect, new media content items 104 can be grouped with other media content items 104 of similar data and similar characteristics within a common assignment profile corresponding to a brand. The similarity between the media content items 104 grouped within an assignment profile can utilize a comparison of policies, rules, requirements, and criteria governing the candidacy of media content items 104 to be grouped within the assignment profile} and the plurality of user generated organizational data (Paragraphs. 44 and 45) and to predict an organizational metadata in response to the first set of metadata (paragraphs.57 and 111) {Upon identification (e.g., using identification component 110) of the facial data, each face in the digital image can be ranked and prioritized, such that the identification component 110 can identify those subsets of facial data deemed of higher likelihood to require the receipt of authentication data and permission data that grant permissive use of such higher likelihood facial data} and the set of rules (paragraph.42 and 102); and the storage medium for organizing the image in response to the  organizational metadata (paragraphs.35 and 45) {Media content item 104 data, and tag data can include structured or unstructured metadata. All or a portion of the different data types can be integrated into a schema that represents the various attributes represented by each respective data set. Furthermore, in an aspect, the integrated data can be converted into standardized data representing standardized relationships or attributes of the combinatorial data such that they can be efficiently organized, sorted, searched and/or identified. Image data result(s) can be stored locally or remotely}. 

As per claim 9 HUNEGNAW disclosed 9 a method comprising: performing an image recognition algorithm on a plurality of images having a plurality of user generated organizational metadata to determine a plurality of image attributes;
generating a set of rules in response to the plurality of image attributes and the plurality of user generated organizational metadata (Paragraphs 44 and 45) {Intake component 130 can facilitate an intake of tag data (e.g., receiving input tag data from a user) for assignment to a data subset within media content item 104, provide suggestions of tag data (e.g., to facilitate an array of selectable tag data capable of becoming data input) to a user at a user interface of device 102. Media content item 104 data, and tag data can include structured or unstructured metadata. All or a portion of the different data types can be integrated into a schema that represents the various attributes represented by each respective data set. Furthermore, in an aspect, the integrated data can be converted into standardized data representing standardized relationships or attributes of the combinatorial data such that they can be efficiently organized, sorted, searched and/or identified}; receiving an image via an input (paragraph.37) {Acquiring a media content 104 that includes an image comprising image data}; performing the image recognition algorithm in response to the image to generate a first metadata (paragraph.38) {Identification component 110 I.E. metadata that can identify facial, object or other feature(s) data within media content item 104}; performing a comparison of the first metadata to the set of rules to predict an organizational metadata (paragraphs.42, 45 and 102) {the new media content item data can be grouped into groups with the stored and archived existing media content item 104 data to group (e.g., using machine learning component 410) into data classifications of already grouped training data.  For instance, the new media content item 104 can be grouped by similar tag data with other media content items 104.  Furthermore, in an aspect, new media content items 104 can be grouped with other media content items 104 of similar data and similar characteristics within a common assignment profile corresponding to a brand.  The similarity between the media content items 104 grouped within an assignment profile can utilize a comparison of policies, rules, requirements, and criteria governing the candidacy of media content items 104 to be grouped within the assignment profile}; and generating an image file in response to the image and the organizational metadata (paragraphs.35 and 45) {Media content item 104 data, and tag data can include structured or unstructured metadata. All or a portion of the different data types can be integrated into a schema that represents the various attributes represented by each respective data set. Furthermore, in an aspect, the integrated data can be converted into standardized data representing standardized relationships or attributes of the combinatorial data such that they can be efficiently organized, sorted, searched and/or identified. Image data result(s) can be stored locally or remotely}.

As per claims 2 and 10 HUNEGNAW disclosed the apparatus of claim 1 wherein the machine learning training process is performed using the plurality of image attributes associated with the plurality of images and user generated organizational metadata (paragraphs 45 and 102) {the new media content item data can be grouped into groups with the stored and archived existing media content item 104 data to group (e.g., using machine learning component 410) into data classifications of already grouped training data.  For instance, the new media content item 104 can be grouped by similar tag data with other media content items 104.  Furthermore, in an aspect, new media content items 104 can be grouped with other media content items 104 of similar data and similar characteristics within a common assignment profile corresponding to a brand.  The similarity between the media content items 104 grouped within an assignment profile can utilize a comparison of policies, rules, requirements, and criteria governing the candidacy of media content items 104 to be grouped within the assignment profile}.

As per claims 3 and 11 HUNEGNAW disclosed the apparatus of claim 1 wherein the first set of metadata is generated in response to a characteristic of the set of rules (paragraph. 45 and 102) {The new media content item data can be grouped into groups with the stored and archived existing media content item 104 data to group (e.g., using machine learning component 410) into data classifications of already grouped training data.  For instance, the new media content item 104 can be grouped by similar tag data with other media content items 104.  Furthermore, in an aspect, new media content items 104 can be grouped with other media content items 104 of similar data and similar characteristics within a common assignment profile corresponding to a brand.  The similarity between the media content items 104 grouped within an assignment profile can utilize a comparison of policies, rules, requirements, and criteria governing the candidacy of media content items 104 to be grouped within the assignment profile}.

As per claims 4 and 12 HUNEGNAW disclosed the apparatus of claim 1 wherein the apparatus is a photographic image server (paragraph.37) {Utilizing server for image storage}.

As per claims 5 and 13 HUNEGNAW disclosed the apparatus of claim 1 wherein the input is a universal serial bus port (paragraph.157) {Utilizing USB}.

As per claims 6 and 14 HUNEGNAW disclosed the apparatus of claim 1 wherein the input is an electronic storage medium (paragraph.164).

As per claims 7 and 15 HUNEGNAW disclosed the apparatus of claim 1 wherein the image recognition algorithm is performed in response to a request from a photographic image management application (paragraph.40) {Processor 112 can execute identification component 110 to identify important aspects within a media content item 104 such as data representing goods, services, people, faces, and other characteristics of the media content item 104.  Furthermore, in an aspect, identification component 110 can utilize algorithms that measure unique characteristics within the media content item 104, quantify such characteristics, and match them against data representations of similar characteristics stored in one or more database to facilitate the performance of identification tasks}.

As per claims 8 and 17 HUNEGNAW disclosed the apparatus of claim 1 wherein the plurality of user generated organizational metadata is indicative of a category of metadata (paragraph.45) {Media content item 104 data, and tag data can include structured or unstructured metadata. All or a portion of the different data types can be integrated into a schema that represents the various attributes represented by each respective data set. Furthermore, in an aspect, the integrated data can be converted into standardized data representing standardized relationships or attributes of the combinatorial data such that they can be efficiently organized, sorted, searched and/or identified} and wherein the first metadata is generated in response to the category of metadata (paragraph.154) {Ability to employ iterative machine learning techniques to categorize, group, and identify similarities several (e.g., millions) media content items simultaneously cannot be performed by a human}.


As per claim 16 HUNEGNAW disclosed the method of claim 9 further comprising transmitting the image file to a device configured to perform an image management application (paragraphs.35 and 44) {Image data result(s) can be stored locally or remotely}.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUNEGNAW (U.S. Pub. No. 2019/0012442 A1).


As per claim 18 HUNEGNAW disclosed a system for image management comprising:
an input for receiving a first image (paragraph.37) {Acquiring a media content 104 that includes an image comprising image data};
a first storage medium configured to store a plurality of images, wherein the plurality of images are associated with a plurality of user generated organizational metadata (Paragraphs 44 and 45) {Intake component 130 can facilitate an intake of tag data (e.g., receiving input tag data from a user) for assignment to a data subset within media content item 104, provide suggestions of tag data (e.g., to facilitate an array of selectable tag data capable of becoming data input) to a user at a user interface of device 102. Media content item 104 data, and tag data can include structured or unstructured metadata. All or a portion of the different data types can be integrated into a schema that represents the various attributes represented by each respective data set. Furthermore, in an aspect, the integrated data can be converted into standardized data representing standardized relationships or attributes of the combinatorial data such that they can be efficiently organized, sorted, searched and/or identified};
an image recognition processor operative to perform an image recognition algorithm in response to the plurality of images to determine a plurality of image attributes wherein the plurality of image attributes are associated with the plurality of images (paragraph.45) {Media content item (For instance, one or more portions of an image) 104 data, and tag data can include structured or unstructured metadata. All or a portion of the different data types can be integrated into a schema that represents the various attributes represented by each respective data set}, the image recognition processor being further configured to perform the image recognition algorithm in response to the first image to generate a first image metadata (paragraph.38) {Identification component 110 I.E. metadata that can identify facial, object or other feature(s) data within media content item 104};
a machine learning processor (paragraph.57) {For instance, tagging component 120 can assign name data to each face based on input data, historical data, comparative facial data models, machine learning data models} configured to generate a set of rules in response to the plurality of image attributes (paragraph.102) {The new media content item data can be grouped into groups with the stored and archived existing media content item 104 data to group (e.g., using machine learning component 410) into data classifications of already grouped training data.  For instance, the new media content item 104 can be grouped by similar tag data with other media content items 104.  Furthermore, in an aspect, new media content items 104 can be grouped with other media content items 104 of similar data and similar characteristics within a common assignment profile corresponding to a brand. The similarity between the media content items 104 grouped within an assignment profile can utilize a comparison of policies, rules, requirements, and criteria governing the candidacy of media content items 104 to be grouped within the assignment profile} and the plurality of user generated organizational data and to predict an organizational metadata in response to the first image metadata (paragraphs.57 and 111) {Upon identification (e.g., using identification component 110) of the facial data, each face in the digital image can be ranked and prioritized, such that the identification component 110 can identify those subsets of facial data deemed of higher likelihood to require the receipt of authentication data and permission data that grant permissive use of such higher likelihood facial data} and the set of rules (paragraph.42 and 102);
a data processor operative to generate an image file in response to the first image, the first image metadata, and the organizational metadata (paragraphs.35 and 45) {Media content item 104 data, and tag data can include structured or unstructured metadata. All or a portion of the different data types can be integrated into a schema that represents the various attributes represented by each respective data set. Furthermore, in an aspect, the integrated data can be converted into standardized data representing standardized relationships or attributes of the combinatorial data such that they can be efficiently organized, sorted, searched and/or identified. Image data result(s) can be stored locally or remotely}; and a second storage medium operative to store the image file for access by an image management application (paragraph.96).
As per claim 19 HUNEGNAW disclosed the system for image management of claim 18 wherein the set of rules is generated in response to the plurality of images and the plurality of user generated metadata associated with each of the plurality of images (paragraph. 102) {The new media content item data can be grouped into groups with the stored and archived existing media content item 104 data to group (e.g., using machine learning component 410) into data classifications of already grouped training data.  For instance, the new media content item 104 can be grouped by similar tag data with other media content items 104.  Furthermore, in an aspect, new media content items 104 can be grouped with other media content items 104 of similar data and similar characteristics within a common assignment profile corresponding to a brand.  The similarity between the media content items 104 grouped within an assignment profile can utilize a comparison of policies, rules, requirements, and criteria governing the candidacy of media content items 104 to be grouped within the assignment profile}.

As per claim 20 HUNEGNAW disclosed the system for image management of claim 18 wherein the first image metadata includes metadata generated by a camera (paragraph.56).


Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
Applicant argued that prior art failed to disclose the amended limitations in all independent claims, specifically the organizational aspect of image metadata generated by the user. 
As to applicant’s argument examiner has cited pertinent excerpts along with the explanation that teach the amended limitations of user generated organizational metadata.  
All dependent claims are also not patentable for the same reasons provided for independent claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647